Citation Nr: 0112655	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  93-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of degenerative joint disease of 
the left knee, on appeal from the initial evaluation.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the left ankle, on 
appeal from the initial evaluation.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for warts of the 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to July 
1991.  The veteran also has unverified service in the Army 
National Guard.

This appeal arises from a September 1992 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative joint disease of the left knee, determined to be 
10 percent disabling, and residuals of a left ankle fracture, 
determined to be noncompensably disabling.  Service 
connection was denied for a low back disorder and warts of 
the extremities.  The veteran disagreed in November 1992 with 
the ratings provided the aforementioned service-connected 
disabilities.  A Substantive Appeal (SA) was received in 
December 1992, and in that statement, the veteran also 
disagreed with the denial of service connection for, amongst 
other disabilities, a low back disorder and warts of the 
extremities.

A personal hearing was held before a hearing officer at the 
RO in March 1993.  The hearing officer's decision confirmed 
and continued the RO's previous findings.  In June 1993, the 
accredited representative submitted a Statement of Accredited 
Representation in Appealed Case (VA Form `1-646), and this is 
construed as the SA to the issues of denial of service 
connection for a low back disorder and warts of the 
extremities.

The Board remanded the instant claims for further development 
in July 1995 and September 1997.


FINDINGS OF FACT

1. The veteran's degenerative arthritis of the left knee is 
manifested by slight instability and subluxation.

2.  The veteran's degenerative arthritis of the left knee is 
manifested by mild loss of motion with associated pain on 
movement, with arthritis shown by x-ray studies.

3.  Through September 12, 1999, the veteran's residuals of a 
fractured left ankle were not productive of moderate 
impairment.

4.  On and after September 13, 1999, the veteran's residuals 
of a fractured left ankle have been manifested by moderate 
impairment to include objective evidence of arthritis, 
supported by x-ray studies, and pain.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for arthritis of the 
left knee due to instability is not warranted.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Code 5257 (2000).

2.  A separate 10 percent rating for the service-connected 
residuals of degenerative arthritis of the left knee, based 
on limited motion with pain, is warranted.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2000).

3.  The criteria for a compensable evaluation for residuals 
of a fractured left ankle through September 12, 1999 have not 
been met.  38 U.S.C.A. § 1155, (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2000).

4.  The criteria for a 10 percent evaluation for residuals of 
a fractured left ankle on and after September 13, 1999 have 
been met.  38 U.S.C.A. § 1155, (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims decided herein, the Board is 
satisfied that VA has complied with the "duty to assist" the 
veteran in fully developing the evidence pertinent to his 
claims.  The veteran has been examined by VA for rating 
purposes and treatment records have been obtained.  VA's 
notice provisions have also been met.  In the statement of 
the case and supplemental statements of the case, the veteran 
was advised of the criteria for increased ratings.  Thus, he 
has been informed of the evidence needed to substantiate and 
complete his claims which have been decided by the Board in 
this decision.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The veteran's claims for a higher evaluation for residuals of 
degenerative joint disease of the left knee and residuals of 
a fracture of the left ankle are original claims that were 
placed in appellate status by his disagreement with the 
initial rating awards.  Furthermore, as held in AB v. Brown, 
6 Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, service connection was initially granted for 
degenerative joint disease of the left knee under Diagnostic 
Code 5257 for recurrent subluxation and lateral instability, 
and a 10 percent disability rating was assigned.  Service 
connection was also initially granted for residuals of a 
fracture of the left ankle under Diagnostic Code 5271 and a 
noncompensable disability rating was assigned.  

Left knee 

Diagnostic Code 5257 provides that a 10 percent rating is 
appropriate when there is slight recurrent subluxation or 
lateral instability; and a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence 
during the pendency of this appeal, however, does not support 
a rating in excess of 10 percent.  For example, according to 
a July 1992 VA examination report, an examiner did not 
describe any left knee instability or subluxation.  The 
examiner did observe that the veteran's left knee was tender 
on either side of the patella associated with pain and 
crepitus during movements with full range of motion.  The 
examiner added that the veteran could not perform deep knee 
bends, toe walking or heel walking normally.  Thus, the Board 
finds that this evidence does not show the veteran's left 
knee disorder to be manifested by more than mild instability 
or subluxation.  Diagnostic Code 5257.

VA outpatient records since service show general complaints 
of left knee pain, however there is no evidence of moderate 
instability or subluxation.  Thus, the Board finds that this 
evidence does not show the veteran's left knee disorder to be 
manifested by more than mild instability or subluxation.  
Diagnostic Code 5257.

According to a November 1995 VA examination report the 
veteran complained of pain and swelling in his left knee.  He 
also indicated that he wore a left knee brace.  On physical 
examination the physician observed that there was no noted 
swelling or joint effusion at either knee.  There was no 
tenderness to palpation at the left knee joint and the 
anterior and posterior drawer tests were normal.  The 
physician added that there was no medial or lateral 
instability evident, although the patellar compression test 
produced mild pain at the left knee.  The left knee had 
flexion to 145 degrees and extension to zero degrees.  The 
veteran performed deep knee bends fairly well but he was 
unable to duck walk, and he was unable to hop on the left 
leg.  An x-ray study of the left knee revealed degenerative 
arthritis.  Thus, the Board finds that this evidence does not 
show the veteran's left knee disorder to be manifested by 
more than mild instability or subluxation.  Diagnostic Code 
5257.

According to an October 1996 private medical report, F.H. 
Qureshi, M.D., the veteran's private physician, indicated 
that examination revealed that the left knee had no obvious 
deformity, although mild swelling was present.  The veteran 
had acute generalized tenderness on palpation over the medial 
and lateral aspect of the left knee joint and range of motion 
was painful.  The veteran had full extension and flexion to 
135 degrees.  There was no gross laxity of the lateral, 
medial, anterior, or posterior cruciate ligaments.  Also, the 
McMurray's sign was present, as well as crepitus on range of 
motion.  Side to side motion of the patella was extremely 
painful, and the veteran had lateral instability of the 
patella with subluxation, which could be achieved manually.  
Dr. Qureshi reported that x-ray studies revealed that the 
veteran had moderate to advanced osteoarthritis with 
narrowing of the medial and lateral compartment, 
chondromalacia of the patella, and narrowing of the 
patellofemoral joint.  Dr. Qureshi's impression was moderate 
to severe osteoarthritic changes of the left knee.  Dr. 
Qureshi added that the veteran was probably going to require 
total knee surgery in approximately 5-10 years, and that his 
disability will be approximately 20 percent in the left knee.  
Thus, although some instability and subluxation was shown, 
Dr. Qureshi observed that there was no gross laxity of the 
lateral, medial, anterior, or posterior cruciate ligaments 
and the lateral instability demonstrated was not more 
specifically described.  Thus, the Board finds that this 
evidence does not show the veteran's left knee disorder to be 
manifested by more than mild instability or subluxation.  
Diagnostic Code 5257.

VA examined the veteran in September 1999.  The VA examiner 
reported the veteran's following complaints.  The veteran 
complained of pain in the left knee, which prohibited him 
from jogging.  Walking for more than 15-minutes, navigating 
stairs, and sitting in a car would cause pain.  The veteran 
described left knee stiffness in the morning and in cold 
weather.  The veteran also explained that anti-inflammatory 
medications helped to some extent, but whenever the pain was 
increased, it interfered with his daily activity.  Physical 
examination revealed no edema of the left knee.  The left 
knee had flexion to 100 degrees and extension to zero.  He 
complained of mild pain and the examiner noted that the 
crepitus was palpable.  The patellofemoral test clinically 
was positive.  In comparison, the left knee Lachman's and 
McMurray's tests were negative, without active inflammation.  
The straight leg raising test was negative.  The diagnosis 
was left knee patellofemoral positive, with mild to moderate 
functional impairment.  Although the examiner noted mild to 
moderate functional impairment, there was no evidence of more 
than mild instability or subluxation.  Thus, the Board finds 
that this evidence does not show the veteran's left knee 
disorder to be manifested by more than mild instability or 
subluxation.  Diagnostic Code 5257.

In a September 1999 addendum, the VA examiner noted that, 
with respect to the veteran's left knee function, that there 
was the possibility of fatigability and weakness due to pain 
with no incoordination.  The examiner commented that there 
was no reason why the veteran could not be employed in a 
position with light work duty or light/medium occupational 
activities in which there was less strain on the lower 
extremities.  Thus, the Board finds that this evidence does 
not show the veteran's left knee disorder to be manifested by 
more than mild instability or subluxation.  Diagnostic Code 
5257.

Therefore, the Board finds after considering the evidence of 
record in this case, that a rating in excess of 10 percent is 
not warranted due to instability or subluxation.  Diagnostic 
Code 5257.

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted pursuant to Diagnostic Code 5257.  
Nevertheless, the Board does recognize that 38 C.F.R. §§ 4.40 
and 4.45 are relevant in determining whether there is lost 
range of motion.

With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's Office of 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

Diagnostic Code 5260 provides a noncompensable disability 
evaluation for flexion of a leg limited to 60 degrees and a 
10 percent disability evaluation is available for flexion of 
a leg limited to 45 degrees.  Diagnostic Code 5261 provides a 
noncompensable disability evaluation for extension of a leg 
limited to 5 degrees and a 10 percent disability evaluation 
is available for extension of a leg limited to 10 degrees.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id.

According to the medical evidence outlined above, there is no 
evidence that the flexion of the veteran's left knee was 
limited to 60 degrees or that the extension of the left knee 
was limited to 5 degrees.  Therefore, the evidence fails to 
show that the veteran has limitation of motion which at least 
meets the criteria for a zero percent rating under Diagnostic 
Code 5260 (flexion limited to 60 degrees or less) or 
Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  As noted above, if the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
however, Court held that, when read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 state that painful motion of a 
major joint or groups caused by degenerative arthritis, where 
the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion.

Therefore, the Board finds that because there is x-ray 
evidence of degenerative joint disease in service, and the 
medical evidence since then shows objective evidence of left 
knee pain with some limitation of flexion (but not 
extension), the veteran is entitled to a separate 10 percent 
disability rating under Diagnostic Code 5003.  See 
Lichtenfels, 1 Vet. App. 484.  Hence, a separate 10 percent 
rating for painful arthritis is warranted for the left knee.

Left ankle

Based on a thorough review of the record, for the following 
reasons, the Board finds that staged ratings are necessary in 
this case.  In other words, the Board finds that the 
preponderance of the evidence is against a compensable rating 
from July 19, 1991 to September 12, 1999 for residuals of a 
fractured left ankle, and the evidence on and after September 
13, 1999 supports a compensable disability rating of 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  The medical evidence of record 
from July 19, 1991 to September 12, 1999 is negative for 
moderate left ankle impairment.  For example, in July 1992, a 
VA examiner reported that, although the veteran had a history 
of a left ankle fracture, he had no problems at the time of 
examination.  Thus, this evidence fails to show evidence of 
moderate left ankle impairment.

Furthermore, although the VA outpatient records since service 
indicate general complaints of left ankle pain, they are 
negative for evidence of moderate limitation of motion, or 
functional impairment, of the left ankle.  Therefore, the 
Board finds that the evidence prior to September 13, 1999 is 
negative for moderate left ankle impairment, and therefore a 
compensable rating is not warranted.

On and after September 13, 1999, however, the Board finds 
that the evidence of record supports a compensable disability 
rating of 10 percent for moderate left ankle impairment.  For 
example, on September 13, 1999, based on physical 
examination, a VA examiner diagnosed the veteran with left 
ankle status post left malleolar fracture with good healing 
and pain deficit and talofibular ligament with chronic 
strain, manifested by mild to moderate functional impairment.  
The left ankle had dorsiflexion to 15 degrees, plantar 
flexion to 30 degrees and a mild tenderness in the 
talofibular ligament over the lateral malleoli on inversion 
of the left foot.  As a result, given that the examiner noted 
that the residuals of the veteran's fractured left ankle were 
manifested at times by moderate functional impairment, the 
Board finds that a 10 percent rating is warranted.  See 38 
C.F.R. §§ 4.71, Plate II; 4.71a, Diagnostic Code 5271 (2000).

Given that the September 1999 VA examiner did not describe 
the range of motion of the veteran's left ankle as marked, 
the Board finds that it is no more than "moderate[ly]" 
restricted.  Thus, under Diagnostic Code 5271, this does not 
entitle him to a rating higher than 10 percent because a 20 
percent rating requires "marked" limitation of motion.  Thus, 
a rating in excess of 10 percent is not warranted.

Second, the medical evidence of record indicates that there 
are x-ray studies that show arthritis of the left ankle.  
Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint/joints 
involved (here, Diagnostic Code 5271 for the ankle).  See 
38C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion is 
noncompensable (i.e., 0 percent disabling) under the 
appropriate diagnostic code, a rating of 10 percent is to be 
assigned nonetheless for each such major joint or group of 
minor joints affected by the limitation of motion-to be 
combined, not added, under Diagnostic Code 5003.  This 
Diagnostic Code further states that, in the absence of 
limitation of motion, a 10 percent rating is warranted if 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted if, in addition to this, there is evidence of 
occasional incapacitating exacerbations.  Id.  The Board 
notes that this claim only involves the left ankle joint, 
thus, there is no x-ray evidence of involvement of 2 or more 
major joints or minor joint groups.  Therefore, a rating in 
excess of 10 percent is not warrant pursuant to Diagnostic 
Code 5003.

Furthermore, in reaching this decision, the Board considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45 as interpreted in 
DeLuca, 8 Vet. App. at 206.  Significantly, however, a rating 
in excess of 10 percent is not warranted because there is no 
credible evidence of marked limitation of motion, disuse 
atrophy, fatigue, or incoordination, as would be expected to 
be associated with painful pathology warranting a higher 
rating.  Specifically, based on the VA examiner's September 
1999 report, the veteran had moderate loss of range of left 
ankle motion with mild to moderate pain and impairment, there 
were no objective clinical signs of swelling to restrict the 
range of motion, or indications of pain (e.g., tenderness to 
palpation), painful motion, instability or weakness, early 
fatigability, etc., that might otherwise provide a basis for 
a higher rating in accordance with the Court's holding in 
DeLuca.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

For the aforementioned reasons, the Board concludes that the 
overall severity of the veteran's left ankle disability on 
and after September 13, 1999 is most commensurate with a 10 
percent rating.  Consequently, this is the rating that must 
be assigned.  See 38 C.F.R. § 4.7.  The preponderance of the 
evidence is against a rating higher than 10 percent, so the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Conclusion

Although the veteran contends in his March 1993 RO hearing 
testimony and subsequent statements that his left knee and 
left ankle disorders warranted higher disability ratings, as 
a lay person untrained in the fields of medicine and/or 
science, he is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
medical evidence of record fails to support the veteran's 
contentions, except as discussed herein.  Nevertheless, the 
Board has acknowledged the veteran's complaints of pain and 
functional impairment and has considered it in evaluating his 
left knee and left ankle disorders as discussed above.  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee and left ankle disabilities.  
In this regard, the Board notes that there has been no 
showing that the left knee and or left ankle disorders have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards. 

Furthermore, the veteran did not report, or provide 
supporting evidence, that his service-connected left knee 
and/or left ankle disorders interfered with his duties at 
work, or forced him to take extended periods of leave.  In 
the absence of evidence specifically pertaining to the degree 
of severity of service-connected disability which might 
warrant extraschedular consideration, the Board finds that a 
remand for extraschedular consideration is not necessary in 
this case.  See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for instability as a residual of degenerative joint disease 
of the left knee is denied.

A separate 10 percent rating for the service-connected 
residuals of degenerative joint disease of the left knee, 
based on X-ray findings of arthritis with limited painful 
motion, is granted, subject to the regulations governing the 
payment of monetary benefits.

Entitlement to a compensable disability rating for residuals 
of a fractured left ankle through September 12, 1999 is 
denied.

Entitlement to a staged disability rating of 10 percent for 
residuals of a fractured left ankle on and after September 
13, 1999 is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

In its July 1995 and September 1997 remands, the Board 
requested that the veteran be examined for a low back 
disorder and warts of the extremities and that the respective 
examiners offer a medical opinion as to the etiology of any 
low back disorder or warts diagnosed and the medical 
probability that a low back disorder or warts was related to 
service.  

Subsequent to the September 1997 remand, the veteran was 
provided an orthopedic examination in September 1999.  The 
examiner, however, did not provide the requested medical 
opinion with respect to the etiology of the diagnosed 
mechanical low back pain.  In addition, the examiner noted 
that magnetic resonance imaging (MRI) scan of the veteran's 
low back was ordered, however, there is no subsequent MRI 
report of record or explanation as to whether one was 
administered.

Similarly, the December 1999 dermatologic examination report 
is inadequate because the examiner did not provide the 
requested medical opinion with respect to the etiology of the 
warts of the extremities.  Although the examiner diagnosed 
prurigo nodularis, consistent with Gulf War Syndrome, this 
apparently did not pertain to the claimed warts and, in any 
event, did not respond to the request for a medical opinion 
as to the etiology of the claimed warts.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, 
further examination/evaluation is necessary with respect to 
both claims.

In a July 1998 statement, the veteran indicated that he would 
like to meet with a representative from the Board if it would 
be of any help to his claim.  As the Board has taken 
favorable action on the claims decided herein, before taking 
further action on the claims remanded, clarification should 
be obtained from the veteran as to this statement.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

This case is REMANDED to the RO for the following:

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder and warts of the extremities 
since his discharge from service.  After 
securing the necessary release, the RO 
should obtain these records.

The RO should also request clarification 
from the veteran as to his request for a 
meeting with a representative of the 
Board.  He should be asked whether he 
desires a hearing before a member of the 
Board and, if so, the type of hearing 
requested - in Washington, D.C.; at the 
RO; or a videoconference hearing with a 
member of the Board in Washington, D.C., 
with the veteran appearing at the RO.  
Upon receipt of his response, the RO 
should take appropriate action.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Whether or not the RO is successful 
in obtaining the records described above, 
the RO should schedule the veteran for a 
special VA orthopedic examination of his 
low back.  The claims folder (to include 
any records obtained as a result of 
paragraphs 1 and 2, above) must be 
reviewed by the examiner in connection 
with the examination of the veteran.  In 
the event that a diagnosis of a low back 
disorder is made, it is requested that 
the examiner offer his/her best opinion 
as to causation of this disorder.  In 
other words, an opinion should be 
provided as to the nature of the 
underlying pathology resulting in the 
current disorder, as well as the medical 
probability that this pathological basis 
could be said to have existed while the 
veteran remained on active duty.  This 
opinion should reflect consideration of 
the examiner's clinical findings and 
his/her review of the veteran's inservice 
complaints of low back pain.

4.  The veteran should also be afforded a 
VA dermatological examination in order to 
ascertain the nature of the claimed warts 
of the extremities.  A diagnosis related 
to the warts of the extremities should be 
accompanied with an opinion concerning 
their etiology.  The examiner should 
expressly state whether this disorder is 
causally attributable to the veteran's 
active duty, including his Persian Gulf 
service.  All findings, bases and 
conclusions supporting the examiner's 
opinions should be set forth in detail.

5.  The RO should specifically address 
the issue of service connection for warts 
of the extremities pursuant to 38 C.F.R. 
§ 3.317.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO. If any of the benefits on appeal 
remain adverse to the veteran, he and his 
representative should be furnished a SSOC 
which includes a summary of the evidence, 
the applicable laws and regulations and 
the reasons for the decision. The veteran 
and his representative should be afforded 
the opportunity to respond to the SSOC.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  The RO should reconsider the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



